Case 2:21-cv-01816 Document 1-16 Filed 02/26/21 Page 1 of 2 Page ID #:216




                EXHIBIT P
          Case 2:21-cv-01816 Document 1-16 Filed 02/26/21 Page 2 of 2 Page ID #:217
                                                                                                           February 12, 2021


Dear Customer,




The following is the proof-of-delivery for tracking number: 783521790748




Delivery Information:


Status:                        Delivered                                   Delivered To:                 Shipping/Receiving

Signed for by:                 A.ARTHUR                                    Delivery Location:

Service type:                  FedEx 2Day

Special Handling:              Deliver Weekday                                                           THOUSAND OAKS, CA,

                                                                           Delivery date:                Feb 9, 2021 09:21

Shipping Information:


Tracking number:                       783521790748                        Ship Date:                       Feb 8, 2021

                                                                           Weight:                          0.5 LB/0.23 KG


Recipient:                                                                 Shipper:

THOUSAND OAKS, CA, US,                                                     RENO, NV, US,




Reference                                  JERRY CRANDALL
Invoice                                    PKG ID: 64883




                    Signature image is available. In order to view image and detailed information, the shipper or payor account
                                                    number of the shipment must be provided.




Thank you for choosing FedEx
